Citation Nr: 0306787	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  92-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include instability, claimed as secondary to the 
service-connected burn residuals.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected burn 
residuals.  

3.  Entitlement to service connection for a left low leg and 
ankle disorder, claimed as secondary to the service-connected 
burn residuals.  

4.  Entitlement to service connection for a right low leg 
disorder, claimed as secondary to the service-connected burn 
residuals.  

(The claim of an increased rating for service-connected burn 
scars of the feet and legs will be the subject of a later 
decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
RO in Togus, Maine.  A hearing was held at the RO in March 
1992.  

In March 1994 and March 1995, the Board remanded the case for 
additional development of the record.  

In a January 1997 decision, the Board denied the veteran's 
claims.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").  

In a November 1998 Order, the Court granted a Joint Motion, 
vacating the January 1997 Board decision and remanding the 
case for additional proceedings.  

In August 1999, the Board remanded the case for compliance 
with the Court's order.  

In a November 2000 decision, the Board determined that new 
and material evidence had been received sufficient to reopen 
a claim of service connection for a right ankle disability 
secondary to service-connected burn residuals, and determined 
that the service connection claims listed above were "well 
grounded."  

The Board then remanded all claims for further development 
and/or adjudication.  

At some point thereafter, the veteran's claims folder was 
transferred to the RO in St. Petersburg, Florida (the veteran 
relocated to Florida).  



FINDINGS OF FACT

1.  The objective evidence does not demonstrate that the 
veteran's right ankle disorder, to include instability, was 
caused or aggravated by his service-connected burn residuals.  

2.  The objective evidence does not demonstrate that the 
veteran's low back disorder was caused or aggravated by his 
service-connected burn residuals.  

3.  The objective evidence does not demonstrate that the 
veteran's left low leg and ankle disorder were caused or 
aggravated by his service-connected burn residuals.  

4.  The objective evidence does not demonstrate that the 
veteran's right low leg disorder was caused or aggravated by 
his service-connected burn residuals.  



CONCLUSIONS OF LAW

1.  A right ankle disability, to include instability, is not 
proximately due to or the result of service-connected burn 
residuals.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310(a) (2002).  

2.  A low back disability is not proximately due to or the 
result of service-connected burn residuals.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2002).  

3.  A left low leg and ankle disability are not proximately 
due to or the result of service-connected burn residuals.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310(a) (2002).  

4.  A right low leg disability is not proximately due to or 
the result of service-connected burn residuals.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

Specifically, the record reflects that the veteran was sent a 
letter in May 2002 which explained, among other things, the 
VCAA.  The veteran (and his representative, who was sent a 
copy of the letter) were notified, essentially, of the 
evidence, not previously submitted, necessary to substantiate 
his claims, what evidence he was expected to obtain and 
submit (or provide information to allow the RO to obtain such 
evidence), and what evidence the RO would obtain.  

As well, during the course of this appeal the veteran was 
issued a statement of the case and several supplemental 
statements of the case.  These documents contained the 
pertinent laws and regulations governing this claim and the 
reasons for the denial of the claim.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

Throughout the course of this appeal, and pursuant to several 
Board remands, the RO has associated with the claims folder 
relevant treatment records.  In addition, and as will become 
apparent below, since the veteran filed his claim in April 
1991, he has also been afforded several relevant VA 
examinations - including pursuant to Board remand - which 
collectively provide more than enough information to fairly 
adjudicate the claims discussed below.  As such, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim.  

The veteran and his representative claim that service 
connection is warranted for a right ankle disorder, to 
include instability, a low back disorder, a left low leg and 
ankle disorder, and a right low leg disorder, all claimed as 
secondary to the service-connected burn residuals.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records do not indicate that, 
aside from burn injuries, he suffered lower extremity or low 
back injuries during his service which have resulted in 
current disability - and he and his representative do not 
contend otherwise.  

Instead, they contend, in substance, that the veteran suffers 
from a right ankle disorder, to include instability, a low 
back disorder, a left low leg and ankle disorder, and a right 
low leg disorder, all caused by his service-connected burn 
residuals.  

In this regard, it is noted that the veteran's service 
medical records indeed reflect that, in late September 1972, 
he burned both feet and legs as a result of an accidental 
gasoline fire.  He was hospitalized until October 13, 1972, 
when he was granted convalescent leave, and was readmitted on 
October 31, 1972.  He was discharged in late November 1972.  

During his admissions, the veteran was treated with bedrest, 
among other things, and upon discharge his wounds were 
completely healed except for a 2 centimeter area about the 
right foot.  Service connection was established for the 
residuals of these burns (scars) by an August 1973 RO 
decision.  

The relevant post-service medical evidence includes VA 
examination reports and outpatient treatment records, and the 
veteran's testimony presented during the March 1992 RO 
hearing.  The report of a VA examination dated in July 1973 
does not indicate the presence of any lower extremity 
disabilities, aside from scars, and specifically indicates 
that the veteran's spine was normal.  

The VA outpatient treatment records reflect that the veteran 
was seen in April 1988 complaining of right foot pain and was 
diagnosed with a possible right ankle sprain or strain.  X-
ray studies taken after this initial diagnosis were negative 
for any deformity, and it was determined that right ankle 
pain was likely due to instability and associated chronic 
strain.  No etiology was given for the instability and 
chronic strain.  

The records from Mercy Hospital dated in December 1988 
reflect that the veteran presented with complaints of 
aggravating a chronic back problem "from the war," was 
diagnosed with lumbar spine strain, was treated and released.  
The veteran's inservice burn injuries were not mentioned in 
these records.   

During a September 1989 RO hearing, the veteran testified 
that he actually burned the tendons in his right ankle in 
service, and began feeling instability in this ankle about 
two years prior to the hearing.  He related that his feet 
have had a tendency to become swollen intermittently - 
including while working in construction - since the burn 
injuries.  He noted that he wore a right ankle support.  

A VA orthopedic examination was accomplished in January 1990.  
Objective findings included that the veteran's gait did not 
deviate from normal although he had difficulty walking on his 
toes and that this seemed to cause him considerable pain.  
There was no significant swelling of the right foot or ankle 
observed, and the veteran could dorsiflex the ankle to 10 
degrees and plantar flex to 40 degrees.  

It was noted that the veteran could evert the right foot 
reasonably well, but that he had difficulty inverting it 
secondary to an increase in pain.  The examiner could detect 
no significant right ankle joint instability and peripheral 
pulse was palpable with no apparent sensory change.  

X-ray studies reviewed showed no significant right foot or 
ankle pathology, and the examiner found no significant 
increased laxity in the joint on stress films.  

The examiner's assessment was that of a history of burns 
involving the lower extremities, and pain in the right ankle 
and foot with alleged instability which started two years ago 
"without previously documented injury or recollectable 
injury excepting the burn to that leg and foot (?)."  

A VA hospital report documenting a February to March 1991 
admission for problems related to alcoholism reflects that 
while hospitalized the veteran suffered from considerable 
back pain and that a CAT scan of the back showed some disc 
protrusion at L4-5 on the left.  The cause of the protrusion 
was not indicated.  

The report of an orthopedic consultation accomplished during 
this admission (in March 1991) reflects that the veteran gave 
a two to three year history of intermittent low back pain 
with recent bouts of radiation of pain into the upper back 
and neck.  The CAT scan was noted.  After examining the 
veteran, the examiner opined that the veteran did not have 
true sciatic pain and that he doubted the central bulge was 
responsible for his problem.  
 
A July 1991 outpatient treatment record indicates that the 
veteran presented with a complaint of severe low back pain 
unrelieved with medication.  He was referred to the 
orthopedic clinic and diagnosed with low back pain secondary 
to degenerative disc disease.  

A VA examination was accomplished in September 1991, the 
report of which indicates that the veteran presented with 
complaints of foot pain.  He related his foot disability to 
the inservice burn injuries, which he noted resulted in a 
thirty to forty day hospital admission.  

The findings on examination of the feet included that there 
was no venous stasis bilaterally and no edema although the 
veteran reported that his ankles swell after being on his 
feet for two to three hours.  Neurological findings included 
that patellar and Achilles deep tendon reflexes were "I/IV" 
bilaterally and that there was a positive plantar response, 
bilaterally.  His muscle strength was not full in the right 
lower extremity, with "3/5" noted for posterior tibial on 
inversion and lateral muscle strength on eversion.  Left 
ankle equines was noted.  

The relevant impression was that of lateral instability of 
the right ankle with no X-ray evidence of ligamentous laxity, 
joint space widening, or fractures in the area, and lack of 
dorsiflexion of the left ankle which appeared to be 
incidental yet somewhat significant.  

An August 1992 VA outpatient treatment record reflects that 
the veteran presented with a complaint of, among other 
things, right ankle pain, was assessed with chronic right 
ankle sprains, and was issued an ankle brace.  

The outpatient treatment records further indicate that, in 
October 1994, the veteran presented with complaints of 
constant right ankle pain and chronic low back pain of seven 
years duration.  

On examination, the veteran ambulated without assistive 
devices but was unable to walk on his heels and toes 
secondary to right ankle discomfort.  Range of motion of the 
lumbar spine was noted to be fairly good in all directions, 
as was lateral bending, and there was some tenderness over 
the midline lumbar spine area without any paraspinal muscle 
spasm.  

In addition, right ankle range of motion was found to be 
fairly good with discomfort especially on dorsiflexion and 
inversion.  There was also some tenderness over the medial 
malleolus area without swelling.  The veteran was diagnosed 
with chronic  right ankle pain and low back pain.  No mention 
was made of the veteran's military service to include the 
burn injuries.  

In April 1995, the veteran was seen on a follow up basis for 
right ankle pain.  No particular ligamentous laxity was 
indicated, and a relevant diagnosis of mild subtalar joint 
arthritis was noted.  

A VA orthopedic examination was accomplished in late April 
1995, during which the veteran related that he was 
hospitalized for two months in service after suffering the 
burns to his legs.  He noted that his leg and foot conditions 
gradually worsened and that he was told that he was 
"getting" instability in his right foot.  

The veteran noted that he never suffered a back injury and 
related his current back complaints to the inservice burn 
injuries.  Specifically, he indicated that he understood - 
and was told - that because of foot problems he favored one 
foot over the other and that this caused his back problems.  

The examination revealed a normal stance, no obvious kyphosis 
or scoliosis, and level hips.  The veteran walked without an 
obvious list or limp, and with some coaxing was able to 
barely walk on his toes and heels.  His range of motion 
studies revealed low back flexion to 80 degrees with a 
complaint of discomfort, extension to 15 degrees, and lateral 
bending 15 degrees bilaterally.  There was moderate low back 
tenderness elicited but no paraspinous muscle spasm.  There 
was no obvious tenderness deep in the buttocks or in the 
posterior thighs, and leg lengths were equal.  

The right thigh and calf circumference exceeded the left side 
by 1/2 and 3/4 inches respectively, and straight leg raising was 
limited secondary to low back pain.  Hip mobility was full 
and the veteran's ankles showed no gross deformity.  

The examiner noted that ankle mobility seemed particularly 
difficult to access due to effort level, but that range of 
motion of the right ankle was 45 degrees in plantar flexion 
and 5 degrees extension.  Definite inversion and eversion on 
the right could not be demonstrated.  

In commenting on the evaluation, the examiner pointed out 
that there was a history of low back difficulty in terms of 
the possibility of an L4-5 herniated disc and that the 
veteran's complaints might suggest the possibility of right-
sided sciatica.  He noted that he could also not answer the 
question regarding the mobility of the veteran's ankles 
(especially the right), and related that low back X-ray 
studies and an EMG study of the lower extremities would be 
helpful prior to coming to an orthopedic conclusion.  

The examiner did point out, however, that even assuming some 
positive findings on these tests, it would be difficult to 
relate them to an event in service, particularly the 
veteran's history of burns as given, without any history of 
back injury.  

A VA "scars" examination was accomplished in May 1995.  The 
relevant findings included those of a somewhat reduced 
subtalar range of motion on the right and a moderate amount 
of gait pronation.  The examiner noted that X-ray studies of 
the right ankle showed no ligamentous laxity and no talar 
tilt.  The relevant assessment was that there was no 
objective evidence of lateral ankle instability even though 
there was the sensation of lateral ankle instability, and 
that the veteran suffered from moderately severe subtalar 
joint arthritis on the right which could not directly be 
related to any sequelae of the burn injury.  

A June 1995 electromyographic (EMG) study was normal, except 
for asymmetry of the veteran's calves.  The veteran had been 
referred for this study from the orthopedic clinic and 
related that subsequent to the burn injuries he had 
experienced intermittent feet numbness, that his ankle had 
tended to turn to an inverted position, and that this caused 
him to fall and stagger and has led to the development of low 
back pain.  Again, however, the study was normal except for 
the asymmetry noted.  

In an August 1995 addendum to the April 1995 orthopedic 
examination report, the examiner noted that lumbar spine X-
ray studies of April 1995 showed only mild to moderate 
osteophyte formation along the lumbar spine as well as mild 
narrowing of the L4-5 and L5-S1 interspaces.  The essentially 
normal EMG study was also noted.  The examiner stated that he 
saw nothing in these reports that supported a contention that 
the veteran's back symptomatology and X-ray findings could be 
specifically related to the service-connected burns.  He 
noted that no particular back injury could be recalled, such 
as specific trauma from lifting, and that on physical 
examination to date there was no obvious postural or gait 
asymmetry which one could state to a reasonable degree of 
certainty might over time cause the current back clinical 
picture.  The examiner noted that the X-ray findings were not 
rare or unusual for a male the veteran's age.  

In an October 1995 decision, the RO established service 
connection for anterior muscle weakness and slight hammering 
of the toes of the feet, as secondary to the burn scar of the 
feet and legs.  

The report of an October 1998 neurology consultation reflects 
that the veteran complained of burning, numbness and a 
disagreeable sensation in the upper right ankle down to the 
foot, as well as chronic low back pain without radiation.  
The examination revealed 40 degrees of low back flexion and 5 
degrees extension, normal straight leg raising, normal hip 
rotation, good arterial pulses on both sides (lower 
extremities).  

A computerized tomography (CT) scan of the lumbar spine 
showed productive changes at L3 and L4 and facet changes at 
L4-5.  There was a microscopic disc bulge at L3-4 and a 
greater one at L4-5, as well as a central disc protrusion.  
The examiner noted that these findings were consistent with 
chronic back pain.  The examiner's relevant impression was 
that there was no evidence of evidence of deep (foot) tissue 
injury and that the tendons moved nicely under the skin.  

The report of a February 1999 neurology consultation reflects 
that the veteran complained of having low back pain and 
related that a CT scan had showed disc herniation.  The 
examination revealed lumbar spine tenderness to palpation and 
full motor strength in the lower extremities (knees/hips).  

The relevant assessment was that of rule out lumbosacral 
radiculopathy L5-S1 level secondary disc disease, and rule 
out peripheral neuropathy secondary deficiency state.  The 
report of an October 1999 EMG study indicates that findings 
were slightly changed from those found on the June 1995.  

A VA examination was accomplished in January 2000, the report 
of which reflects that the veteran's records were reviewed 
and that the veteran noted increased pain, stiffness and 
spasms running down his legs and that sitting, prolonged 
standing and increased activity increased discomfort.  

On examination, there was no effusion, ecchymosis, or gross 
deformity of lower leg, ankle, or foot.  His range of right 
ankle motion was to 20 degrees in plantar flexion and 8-10 
degrees dorsiflexion, but there was virtually no inversion or 
eversion due to pain.  There was no evidence of deep tissue 
damage to the lower legs.  The diagnosis was that of 
bilateral foot pain which the examiner felt was unrelated to 
the burn scars.  

The veteran was seen in the VA neurology clinic in May 2001.  
Sensory examination revealed decreased pinprick up to the L1, 
L2, and L3 region, and motor examination showed full strength 
in all extremities.  Coordination and gait were also normal, 
and the veteran was assessed with rule out traumatic 
peripheral neuropathy.  

A VA examination was accomplished in February 2001, during 
which the veteran related that subsequent to service he was 
doing fairly well until the 1980's when he started 
experiencing instability in the right ankle.  He noted that 
this problem has continued and has become worse.  The 
relevant findings on examination included that palpation of 
the lower extremities revealed no sensitivity other than a 
portion of the right foot, which the examiner opined was not 
related ("highly unlikely") to the burns suffered in 
service.  

A VA general examination was accomplished in January 2002.  
An examination of the veteran's back revealed no acute skin 
or skeletal abnormalities, a full range of motion, and no 
flank tenderness or bruits.  An examination of the veteran's 
extremities revealed no clubbing, cyanosis, varicosities or 
skeletal abnormalities, and no joint inflammatory changes.  
As well, there were no ulcers or celluitic changes apparent, 
and no edema of the extremities.    

Another VA examination was accomplished in June 2002, the 
report of which notes the veteran's history of burning his 
legs, and that he presented with complaints of foot, leg, and 
back pain.  

The examination revealed that the veteran walked well, 
including on his heels and toes, and was able to bend forward 
70 degrees and extend his spine 45 degrees.  He had active 
knee jerks but absent ankle jerks, and straight leg raising 
was negative.  The ranges of knee and ankle motion were 
within normal limits, with no evidence of restriction.  

In concluding the examination report, the examiner noted that 
the diagnosis was not clear, although the diagnosis of spinal 
stenosis was most likely since there was evidence of 
encroachment of the spinal canal by disc problems.  

The examiner noted that these findings were inconsistent with 
the sequelae of the burns, and that since there was no 
history of a back injury, the diagnosis remained in question 
(although he again noted it was most likely spinal stenosis).  

Finally, a VA examination was accomplished in August 2002, 
during which the veteran again stated that, as a result of 
the burns suffered in service, he had right ankle instability 
and a low back disability.  Regarding the low back 
disability, the veteran related that he had had low back pain 
for the past nine years and that X-ray studies showed disc 
disease and mild to moderate osteoarthritis.  

The examination revealed that the veteran was ambulatory with 
a normal appearing gait.  An inspection of the ankles showed 
no tenderness or deformity, and range of motion studies 
revealed flexion from 0 to 45 degrees and dorsiflexion from 0 
to 10 degrees.  An inspection of the lumbar spine showed no 
deformity or tenderness, and range of motion studies showed 
flexion to 70 degrees and extension to 30 degrees with 
discomfort.  

As a result of this examination, the veteran was diagnosed 
with the residuals of the leg burns (noted to be non-
significant scarring, except on the top of the right foot), a 
bilateral ankle strain, degenerative disc disease, and right 
leg radiculopathy secondary to the degenerative disc disease.  
The examiner stated that the latter three diagnoses could not 
be related to the burn residuals without resorting to 
speculation.    

The evidence of record documents the presence of current 
diagnoses of right ankle disorder, to include instability, a 
low back disorder, a left low leg and ankle disorder, and a 
right low leg disorder; and as noted, the veteran and his 
representative have maintained that these disabilities were 
caused by his service connected burn residuals.  Taking into 
account all of relevant evidence discussed above, however, 
the Board finds that service connection is not warranted for 
any of these disabilities claimed as secondary to the 
service-connected burn residuals.  

The weight of the medical evidence reflects that there is no 
relationship between the above claimed disabilities and the 
service connected burn residuals, and in fact, none of the 
above-discussed medical evidence suggests that such is the 
case.  

Specifically, it is noted that while a right ankle disability 
was diagnosed in April 1988 and a back disability in December 
1988, there was no indication that either was related to the 
burn residuals.  

As well, the veteran was diagnosed with low back pain in July 
1991 and a bilateral lateral ankle disability in September 
1991 without an objective medical link to service-connected 
burn residuals indicated.  Likewise, and as noted 
hereinabove, several other like diagnoses were indicated 
without an objective medical link to the burn residuals 
mention by the various examiners.  

On the other hand, the examiner who evaluated the veteran in 
April 1995 (and added an August 1995 addendum) commented, 
essentially, that nothing in the objective evidence supported 
a finding that the veteran's low back disability was related 
to the events of service, particularly the burn injuries.  In 
addition, the examiner who examined the veteran in May 1995 
was of the opinion that the veteran's right ankle disability 
could not be related the residuals of the burn injuries.  

Further, on VA examination of January 2000, the examiner 
essentially opined that the veteran's ankle pain (he actually 
said "foot pain" but had also examined the ankles) was 
unrelated to the burn scars, and the examiner in June 2002 
noted that the veteran's back symptoms were inconsistent with 
the sequelae of burns.  

Finally, the examiner who examined the veteran in August 2002 
noted that the veteran's bilateral ankle strain, degenerative 
disc disease, and right leg radiculopathy could not be 
related to the burn residuals without resorting to 
speculation.   

The Board acknowledges the January 1990 examiner's assessment 
of pain in the right ankle and foot with alleged instability 
which started two years ago "without previously documented 
injury or recollectable injury excepting the burn to that leg 
and foot (?)."  However, to the extent that this 
"diagnosis" relates a right ankle disability to the burns 
to the leg is speculative at best, even, apparently, by the 
examiner's admission (i.e. by the use of the "?").  

In any event, the Board assigns more weight and validity to 
the clear findings made by the other VA examiners in the 
above-referenced reports (and follow up addendum, as the case 
may be), who provided explanations as to why the veteran's 
right ankle disorder, to include instability, a low back 
disorder, a left low leg and ankle disorder, and a right low 
leg disorder were not related to his service-connected burn 
residuals.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S. Ct. 1252 (2002) (it is not error for the 
Board value one medical opinion over another, as long as a 
rationale basis for doing so is given).  

It is pointed out that the veteran's multiple statements of 
record - and his RO hearing testimony - to the effect that 
his ankle and other lower extremity disabilities, as well as 
his low back disability, are related to his service-connected 
burn residuals, without supporting medical evidence (and he 
does not have the requisite medical training or expertise), 
is not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  

In sum, there is simply no basis to conclude that any of 
these disabilities are secondary to service-connected burn 
residuals, and the preponderance of the evidence is against 
the veteran's claim.  

Based on the foregoing, secondary service connection for a 
right ankle disorder, to include instability, a low back 
disorder, a left low leg and ankle disorder, and a right low 
leg disorder is denied.  






ORDER

Service connection for a right ankle disorder, to include 
instability, as secondary to service-connected burn 
residuals, is denied.  

Service connection for a low back disorder, as secondary to 
service-connected burn residuals, is denied.  

Service connection for a left low leg and ankle disorder, as 
secondary to service-connected burn residuals, is denied.  

Service connection for a right low leg disorder, as secondary 
to service-connected burn residuals, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

